                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                      TAMPA DIVISION

HEALTHPLAN SERVICES, INC.,
     Plaintiff,

v.                                                          CASE NO.: 8:18-cv-02608-SDM-AAS

RAKESH DIXIT, et al.,
      Defendants.
________________________________/

                     PLAINTIFF’S MOTION FOR DEFAULT JUDGMENT

         Plaintiff, HealthPlan Services, Inc. (“HPS” or “Plaintiff”), hereby moves this Court for

entry of an order of default judgment against the Defendants in the instant proceedings. Month

after month, hearing after hearing, Defendants falsely promised, gamed, abused, deceived, and

unjustifiably refused to abide by the Federal Rules, Local Rules, numerous Court orders, and

admonishments from this Court. This unchecked misconduct has caused irreparable harm to HPS

insofar as it has completely prevented it from advancing its meritorious claims and defenses in this

case, while grossly multiplying litigation expenses.

         At this time, Defendants are in violation of at least a dozen court orders. Moreover, as

explained below, a forensics investigation of computer hard drives has uncovered evidence that

Defendants have misled this Court during testimony under oath and committed spoliation.1 This

Court should no longer tolerate Defendants’ willful disregard of its orders and bad faith, and should

enter default judgment in the instant proceedings. This severe sanction is appropriate given that

lesser sanctions, including repeated unpaid monetary sanctions, have failed to make the

Defendants comply with this Court’s Orders.


1
 In support of this motion, HPS submits the Declaration of Russel Brown (“Brown Decl.”) and Supplemental
Declaration of Russel Brown (“Brown Supp. Decl.”) as Exhibits A and B, respectively. Mr. Brown is a Forensic
Senior Consultant at Epiq. His CV is attached to the Brown Decl.

                                                       1
52101203;1
I.       BACKGROUND

         A. DEFENDANTS’ ONGOING VIOLATIONS OF COURT ORDERS

         As this Court is well aware, since the outset of the case, Defendants have deployed an

array of strategies to delay the case, hide the ball in discovery, shirk their own discovery

obligations, ignore numerous court orders, and multiply the expense of litigation for HealthPlan.

The sanctions already imposed have failed to deter this conduct.

         The litany of abuses cannot be recited within the present space limitations, but are

detailed in at least the following documents: Dkt. 68 and 81 (Healthplan’s Motions To Compel

Amended Initial Disclosures); Dkt. 168 (Plaintiff’s First Motion for Sanctions); Dkt. 190

(Plaintiff’s Second Motion for Sanctions); Dkt. 226 (Plaintiff’s Third Motion for Sanctions); Dkt.

244 (Plaintiff’s Opposition to Emergency Motion for Withdrawal); Dkt. 248 (Plaintiff’s

Expedited Opposed Amended Motion To Compel Compliance With Order 233).

         As summarized below, Defendants2 remain in noncompliance and disregard of at least a

dozen Court Orders (without double or triple counting the orders that the Court has issued

multiple times on the same issues):

        Dixit Defendants failed to pay HPS Attorneys’ fees in the amount of $36,490.00. – Order,
         Dkt. 234.
        Dixit Defendants failed to pay sanctions in the amount of $5,800.00. – Order, Dkt. 252.
        Dixit Defendants failed to work with the permanent lead counsel that they designated after
         using attorney substitution as a litigation strategy. – Order, Dkt. 141 and 257.
        Dixit Defendants failed to amend their initial disclosures. – Order, Dkt. 93, 141 and 200.
        Dixit Defendants failed to supplement interrogatories answers. – Order, Dkt. 141 and 200.
        Dixit Defendants falsified amended responses to discovery. – Order, Dkt. 141 and 200.
        Dixit Defendants failed to supplement production. – Order, Dkt. 141 and 200.
        Dixit Defendants failed to produce a privilege log. – Order, Dkt. 200.
        Dixit Defendants failed to meet and confer on paying HPS's reasonable expenses in
         chasing down the laptop. – Order, Dkt. 233.

2
  Defendant Kutsomarkos is not in violation of many of these orders, as the majority are directed
towards the Dixit Defendants. However, Defendant Kutsomarkos has benefited from, and been
complicit in, the litigation misconduct, including the spoliation of the Laptop as detailed below.

                                                  2
52101203;1
       Defendants accessed the Kutsomarkos Laptop in violation of the Court’s Order. – Order,
        Dkt. 200.
       Defendants failed to produce the original backup hard drive, but rather created a new
        backup hard drive. – Order, Dkt. 200.
       Corporate Dixit Defendants failed to hire substitute counsel. – Order, Dkt. 258.
       Defendants failed to comply with “all discovery orders (Docs. 93, 141, 200, 234, 252)” by
        the February 21, 2020 deadline. – Order Dkt. 258.

         The Court set a deadline of February 21, 2020, 5:00 PM, requiring that “the Dixit

defendants must comply with all discovery orders (Docs. 93, 141, 200, 234, 252).” Order, Dkt.

258 (emphasis in original). The Court issued another Order on the same day, characterizing this

deadline as “one final opportunity to comply with numerous discovery orders prior to

fashioning appropriate sanctions, including possibly recommending case-dispositive sanctions.”

Dkt. 257, (emphasis added). That deadline has come and gone. Defendants have failed to meet

their obligations and have blown their “one final opportunity.”

         B. DEFENDANTS RENDER LAPTOP INACCESSIBLE AND EFFECTIVELY
            DESTROY KEY EVIDENCE

         The Court is no doubt familiar with the history relating to the Kutsomarkos Laptop. On

September 11, 2019, during the course of records custodian depositions, HPS learned that Ms.

Kutsomarkos used a Macbook laptop in connection with her work for Defendant Media Shark

and for her work for HPS. Ex. C (Kutosmarkos Sept. 11, 2019 Dep. Tr.), 20:13-21:23, 62:5-18.

After Ms. Kutsomarkos self-collected and produced a set of documents in this case, Ms.

Kutsomarkos gave the laptop to Defendant Rak Dixit in July or August of 2019. Id. at 15:16-

16:13, 92:13-97:3. She understood that her laptop, which contained her production, HPS files,

emails, and Media Shark files, would then be “wiped” or “reset” by Rak Dixit. Id. at 16:9-17:12.

Mr. Rakesh Dixit testified later that same day that “ I understand from [the Kutosmarkos]

testimony earlier today that there may be a gold mine on there, so I'm going to go look for

myself.” Ex. D (Rakesh Dixit Sept. 11, 2019 Media Shark Dep. Tr.), 36:19-22. HPS’ counsel


                                                 3
52101203;1
contacted all of Defendants’ counsel and indicated that Defendants had apparently failed to

preserve documents, and specifically warned them that “it should go without saying that your

clients and you must not tamper with either the Kutsomarkos or Knowmentum laptops or

hardware in any way so as to preserve them in their current conditions.” See Ex. E (Email from

Fernandez to S. Dixit and Deese, Sept. 17, 2019). Defendants, as detailed below, created partial

backups and bricked the Laptop in the hopes of covering their tracks.

                1.      Current State of the Kutsomarkos Laptop

         As the Court will recall, after four Orders (Dkt. 195, 200, 233, 238), the Kutsomarkos

Laptop (Ser. No. C02QN1G9G8WM – herein the “Laptop”) was finally provided to HPS for

forensic inspection on December 23, 2019. However, HPS’ forensics expert found that the

laptop had been “bricked.” Specifically, the “Laptop is encrypted with an encryption software

known as Apple FileVault 2. FileVault 2 requires either a username and password, or a

decryption key (“Credentials”) to decrypt the contents of the Laptop.” See Ex. A (Brown Decl.),

¶¶ 10-11. Dixit’s – literally unbelievable – story is that after the October 16, 2019 hearing, he

auto-generated a new password, wrote it down on a single Post-It note, and gave it to his counsel,

Johnny Hightower, without keeping a copy of this critical information. Hearing Tr., Jan. 24,

2020, at 19:5-22:5. Dixit’s counsel, both Hightower and Deese, refuted Mr. Dixit and informed

HPS counsel and this Court that Dixit provided no such note. Id. at 7:8-9:9, 10:25-13:2.

         Without Credentials, the Laptop contents are inaccessible. Ex. A (Brown Decl.), ¶ 13.

Critically, this includes any underlying data files, such as .fseventsd, which would track user

activity such as the deletion of documents from the Laptop. Id. at ¶¶ 24-25. Since Dixit changed

the access Credentials for the Laptop immediately before producing it, and cannot locate the

Laptop Credentials, HPS and this Court will never be able to determine conclusively what



                                                 4
52101203;1
files were deleted or moved from the Laptop. See Id. at ¶¶ 13-14. For all practical intents

and purposes, Defendants destroyed this evidence.

                2.     Dixit’s Partial Backups Evidence Defendants’ Spoliation

         To date, Mr. Dixit has produced two external hard drives: (1) The “October Backup” –

an external hard drive, Ser. No. WXC1A69556K5, which was created on October 19, 2019 with

a backup of certain files from the Laptop, and was produced to HPS by Mr. Deese on December

23, 2019; and (2) The “September Backup” –an external hard drive, Ser. No. NAB1816C, which

was created on September 19, 2019 with a backup of certain files from the Laptop, and was

produced to HPS by Mr. Dixit on January 28, 2020. The forensic review was conducted by

Russel Brown, a Senior Forensic Consultant with 15 years of forensic experience. See Ex. A, ¶

3. As explained below, the “October Backup” and “September Backup” are both partial backups

of the Laptop; their differences strongly indicate that spoliation has occurred. HPS provided the

Laptop and Backup drives to Epiq for forensic inspection.

                       a.      Dixit Falsely Represents the Nature and Content of the
                               October Backup to the Court.

         The Court initially addressed the Laptop during the October 16, 2019 Hearing. The

Court had required Mr. Dixit to appear in the face of ongoing discovery abuses. Mr. Dixit

reassured the Court not to worry about his access to the Laptop, because he had backed up the

Laptop.

         THE COURT: Where is all of the information backed up?
         MR. RAKESH DIXIT: Probably at my house.
         THE COURT: But on what? On a hard drive?
         MR. RAKESH DIXIT: Hard drive, yeah. Yeah, I'm sorry. Yeah, it's on a device.
         THE COURT: It's on a different device. So you copied the hard drive of the laptop onto
         this other hard drive is what you're saying.
         MR. RAKESH DIXIT: That's what I did.


                                                5
52101203;1
         THE COURT: Okay.
         MR. RAKESH DIXIT: That's what it is.
         THE COURT: So the hard drive, let's – and otherwise, the laptop, did you clean the -- did
         you clean the laptop otherwise of everything that --
         MR. RAKESH DIXIT: I had to actually put in a new hard drive.

Hearing Tr., Oct. 16, 2019, 86:1-21. Those statements – made under oath – were false.

         There is no dispute that Rak Dixit received the Kutsomarkos Laptop in July or August of

2019, after Kutsomarkos produced PDFs from the Kutsomarkos Laptop. See Ex. C

(Kutsomarkos Dep. Tr.), 96:20-97:3, and Hearing Tr., Oct. 16, 2019, at 83:13-84:12. Following

the custodian deposition and at the October 16 Hearing, HPS requested, and the Court ordered,

that Dixit produce the original hard drive (which Mr. Dixit initially testified that he removed

from the Laptop, but he subsequently changed his story) and the backup. Hearing Tr., Oct. 16,

2019, at 90:1-91:1; compare Hearing Tr., Jan. 24, 2020, at 17:6-18:11. The purpose of the

exercise was to compare the purported backup that Dixit had created before removing the

original hard drive. Hearing Tr., Oct. 16, 2019, at 90:1-91:1. Following the October 16 hearing,

the Court issued an order on October 18, 2019, based on Dixit’s false testimony, which stated in

pertinent part:

         a. Based on the testimony, Mr. Dixit retained the laptop but backed up the hard
         drive to an external hard drive because of the age of the original hard drive. Mr.
         Dixit then replaced the original hard drive in the computer with a new hard drive,
         and Mr. Dixit continues to use the computer.
         b. Mr. Dixit must turn over the external hard drive containing the backup of the
         original hard drive to his counsel, Dustin Deese or John Hightower, by noon on
         Saturday October 19th.
         c. Mr. Dixit must use his best efforts to locate the original hard drive and turn it
         into his counsel no later than noon on Saturday October 19th. Mr. Dixit must
         document his efforts and provide that documentation, through his counsel, to Mr.
         Fernandez.
         d. Mr. Dixit must not access any data on the external hard drive or the original hard
         drive.




                                                  6
52101203;1
Dkt. 200 (emphasis in original). As Mr. Dixit would later admit, this is not what happened. Mr.

Dixit eventually provided the Laptop (Ser. No. C02QN1G9G8WM) and an external hard drive

(Ser. No. WXC1A69556K5) on December 23, 2019. HPS sent the Laptop, which apparently

still contained the original hard drive, and the external drive to its forensic expert, Epiq.

         As detailed in Dkt. 248, Epiq reported that Mr. Dixit rendered the Laptop inaccessible by

encrypting it and password protecting it with Credentials. Defendants have not provided the

Credentials to HPS and claim they no longer exist. See Hearing Tr., Jan. 24, 2020, 20:21-22:24,

27:22-28:2; accord 7:8-9:9, 12:9-13:2. Without the Credentials, Epiq can glean only limited

information from the Laptop. For example, the Laptop had been powered up on October 18,

2019, at 8:33 PM. See Ex. A (Brown Decl.), ¶¶ 14-19. Incredibly, the October 18 access was

after the October 16 Hearing and the October 18 Order, in which the Court instructed Mr. Dixit

not to “access any data on the external hard drive or the original hard drive.” Dkt. 200.

         The October Backup included Apple Time Machine backups that were created on

October 19, 2019 (Ex. A (Brown Decl.), ¶ 20), again, AFTER the Court’s order to produce the

original hard drive and the backup that he claimed he had created during the October 16 hearing.

Dkt. 200. In short, Dixit violated the Order (Dkt. 200) in a number of ways, including: (1) Mr.

Dixit accessed the data on the original hard drive of the laptop to add a password, which in

blatant violation, directly caused the data on the Laptop to be rendered inaccessible; and (2) Mr.

Dixit did not produce the backup about which he originally testified, but rather produced a

different, new backup, created after the October hearing. As described below, the October

Backup was carefully curated to exclude materials relevant to this proceeding.

                       b.      Dixit Falsely Represents the Nature and Content of the
                               September Backup to the Court




                                                   7
52101203;1
         On January 24, 2020, the Court held another hearing, at which Mr. Dixit changed his

story. He no longer claimed that he removed the original hard drive from the laptop. See

Hearing Tr., January 24, 2020, at 17:6-18:11. However, rather than come clean to the facts from

the outset, namely, that he had created a new carefully curated backup after the Court’s October

18 order (Dkt. 200; see Ex. B (Brown Supp. Decl.), ¶¶ 11-12), he continued to misrepresent

under oath that what he had provided to HPS was created prior to the October hearing:

         THE COURT: So the first time -- so did you ever take the hard drive out of the laptop?
         That was my understanding of your prior testimony, was you had removed the original
         hard drive from the laptop.
         RAKESH DIXIT: I created an image of the hard drive as it was then. That's the
         drive I was referring to when I said I made changes to the drive so that I could
         upgrade it and update it to do the native file extraction.
         THE COURT: So then was the backup hard drive -- are you saying that that is the
         image of what the hard drive was when you first received it?
         RAKESH DIXIT: That is correct.
         THE COURT: Did you password protect the backup hard drive?
         RAKESH DIXIT: I did.
         THE COURT: When?
         RAKESH DIXIT: When I was making arrangements to drop it off with Mr.
         Hightower.
         THE COURT: Why?
         RAKESH DIXIT: Why what?
         THE COURT: Why did you -- why did you password protect it?
         RAKESH DIXIT: Well, I'm not sure what normal other people's practice is, but mine is if
         I have any data on a computer or a drive, I always secure it with a password.3
         THE COURT: Do you remember me telling you at the time of the last hearing to keep it
         pristine?
         RAKESH DIXIT: I don't understand what you mean by "pristine" by putting a password
         to it.



3
 This piece of Dixit’s testimony is also a fabrication. Neither of the external drives provided to
HPS was password protected. Ex. B (Brown Supp. Decl.), ¶ 16. Only the laptop is password
protected and rendered permanently inaccessible. Ex. A (Brown Decl.), ¶ 13.

                                                 8
52101203;1
Hearing Tr., Jan. 24, 2020, at 18:4-19:8. Again, that would be proven false later in the hearing.

Only after being confronted with the forensic expert’s declaration (Ex. A) did Mr. Dixit disclose

to the Court that he had made the backup of the hard drive that he gave to Mr. Hightower after

the October 16 hearing. Caught red-handed, Mr. Dixit pivoted. He stated that his intent in

creating a new backup, while passing it off as the original backup, was not to cover the tracks of

spoliation, but rather a noble effort to preserve the facts:

         THE COURT: So what about these backups that you're saying you may have now, when
         were they made?
         RAKESH DIXIT: Any time between when I created the -- or updated the disk to do the
         native file production to the time I delivered the laptop. It's not exactly a fast process, so
         whenever time was available.
         THE COURT: Why were you making the backups?
         RAKESH DIXIT: Why?
         THE COURT: Why do you have these multiple backups?
         RAKESH DIXIT: Well, the first time I actually looked at everything that was on the
         computer was when I was doing the native file production, and I found a ton of
         information on there highlighting fraud from HPS that I wanted to make sure I had
         secured and made available for future use.
         THE COURT: So that was the first time. What about after that?
         RAKESH DIXIT: I didn't get around to doing all of that until later, until you said to
         produce the hard drive and the backup.
         THE COURT: You didn't get around to doing what?
         RAKESH DIXIT: Making the additional -- all the additional backups.
         THE COURT: So you made those after my – after the October 16th hearing?
         RAKESH DIXIT: Correct.
         THE COURT: So what was the purpose of making additional backups at that time?
         RAKESH DIXIT: To make sure I have all of the original data.
         THE COURT: When you say "original data," so you mean the data that was on the
         laptop at the time that you received it from Feron Kutsomarkos?
         RAKESH DIXIT: Yes.
         THE COURT: So this backup that you have, at least one backup that you have in
         your possession, that one should be -- should basically be a mirror image of what
         was on the computer at the time that you received it from Feron Kutsomarkos?


                                                    9
52101203;1
         RAKESH DIXIT: I believe so. I don't save things like applications and things like
         that on images, but otherwise the data would be there.

Id. at 40:2-41:19 (emphasis added).

         Based on Mr. Dixit’s representation that numerous backups that were a “mirror image”

had been created after the October 24 hearing, the Court ordered that Mr. Dixit search for and

produce all back-up hard drives. Dkt. 252. Despite Dixit claims that he made “additional

backups” following the October 16 hearing, Mr. Dixit only produced one backup after the

January 24 hearing: a single Backup Plus Ultra Touch Seagate Rescue Edition hard drive, Serial

No. NAB1816C, which HPS then sent to Epiq for forensic examination. See Dkt. 256.

         The forensic examination disclosed that the September Backup was created on September

19 (not after the October 16 hearing). Dixit created the September Backup on September 19,

2019, shortly after the Kutsomarkos Deposition disclosing the Laptop and the “wiping” (Ex. B

(Brown Supp. Decl.), ¶ 4) and after HPS warned Defendants not to destroy evidence. (Ex. E).

Like the October Backup, the September Backup does not represent a complete backup, “mirror”

image, or forensic image of the original hard drive of the Laptop. Id. at ¶ 5. Rather, the

September Backup is a backup of select subfolders of the Documents folder, as it existed on

September 19, 2019. Id.

         Notably, the September Backup indicates that numerous files are NOT contained on the

October Backup, demonstrating that Dixit’s claim that he created a “mirror image” in creating

the October Backup is false. Id. at ¶ 6. A comparison showing the differences between the two

backups below lists the October Backup first and the September Backup second:




                                                10
52101203;1
Id. Indeed, although the October Backup contains files outside of the Documents folder, the

overall file size is over 15 Gigabytes smaller than the September Backup. Id.

         Drilling down to the differences in content, the screen capture below shows an image of

the Laptop Documents folder, including the subfolders, under the feronikikutsomarkos profile, as

they appeared on September 19, 2019, at the time that backup was created:




Ex. B, ¶ 7. By comparison, the screen capture below shows an image of the Laptop Documents

folder, including the subfolders, under the feronikikutsomarkos profile, as they appeared on

October 19, 2019, at the time that backup was created:




Id. This comparison shows that Dixit intentionally excluded the following subfolders from the

October Backup: HPS MS Email production, Clients, Cool Stuff, Dashboard - Monitoring, Decks,



                                                11
52101203;1
Demo Scripts, Design Assets, HPS MS Email Production, Media Shark, Microsoft User Data, and

My ConceptDraw. Id. at ¶¶ 7, 11-12. Moreover, the October Backup contains some folders in

common with the September Backup, but it is clear that at least some of these files in those

common folders have been altered. For example, the HPS Carrier Demo Documents folder in the

October Backup contains one additional folder and at least 14 additional files than the HPS Carrier

Demo Documents folder in the September Backup, indicating that the Laptop was accessed and

files were moved. See id. at ¶ 7. Again, despite the attempt to cover their tracks by bricking the

Laptop, the high level differences between the two backups provide clear indications that

Defendants modified the Laptop’s contents after being on notice that he must preserve all ESI.

         In short, Dixit created a new imposter backup following the October 16 hearing and then

testified under oath that it was a “mirror image” of the Laptop. However, the forensic examination

of the September Backup proves Dixit’s testimony false and instead demonstrates that the Laptop

files had been altered and critical files had been excluded from the October Backup.

                       c.     Comparison of October Backup and September Backup
                              Evidences Spoliation

         As the infomercial says, “But Wait, There’s More!” As discussed above, following the

Court’s Order to produce the backup drives (Dkt. 200), Dixit specifically excluded certain files on

the Laptop when creating the October Backup. Ex. B (Brown Supp. Decl.), ¶¶ 11-12. Referring

to the backups created after the October 16 hearing, the Court explicitly asked Dixit, “this backup

that you have, at least one backup that you have in your possession, that one should be -- should

basically be a mirror image of what was on the computer at the time that you received it from

Feron Kutsomarkos?” Mr. Dixit’s response was “I believe so,” and then he commented that some

applications may have been excluded, but “otherwise the data would be there.” Hearing Tr., Jan.




                                                12
52101203;1
24, 2020, at 41:12-19. To the contrary, as shown below, the forensics expert was able to determine

the specific list of files that Dixit purposefully excluded from the October Backup:




Id. at ¶¶ 11-12. The above highlighted folders are found in the September Backup, but were

specifically excluded from the October Backup. Id. What may be more concerning are the

folders that are not highlighted in the chart. The non-highlighted folders represent folders that

were (a) specifically excluded from the October Backup and (b) not included in the September

Backup. Id. at ¶ 13. Stated another way, neither the October Backup nor the September Backup

contain the folders that are not highlighted. Id. These folders that were on the Laptop, but were

excluded from both the September Backup and the October Backup include at least the

following: Oregon JAD, Adobe, Surety, Dixit Law Firm, “Users/Shared/adi”, Codestreet,

“Applications”, MS_INBOX_Archive.mbox, Personal, BA Stuff, ADS, Receipts, Ultramatics,



                                                13
52101203;1
and Dataspect Consulting. Id. These folders, to the extent they still exist, are only on the

Laptop, which Dixit has rendered inaccessible.

         Notably, several file folders appear certain to have documents responsive to this matter.

For instance, Ultramatics is named throughout the pleadings. Ultramatics, Inc. is a software

developer hired by HPS in connection with the development of the ExchangeLink® software,

which is the underlying software and IP at issue in this case. See Dkt. 37 (First Amended

Complaint), p.9. As part of Media Shark, Ms. Kutsomarkos and E-Integrate performed contacting

services for HPS through Ultramatics. See, e.g., Dkt. 37, Ex. 7 (Kutsomarkos deposition in

Bojkovic v. Dixit), 17:7-20:16. Ultramatics is referenced throughout the complaint. Moreover,

Defendants’ counterclaim is almost entirely based on interactions between Ultramatics and E-

Integrate. See Dkt, 53, Counterclaim at ¶¶ 9-13, 16-22, 24, 26-39, 41-42, 44, 69, Ex. C.

Accordingly, any information on Ms. Kutsomarkos’ laptop within a folder labelled “Ultramatics”

would appear to be of direct relevance to the instant proceedings as it would be directly related to

Ms. Kutsomarkos’ and Media Shark’s dealings with HPS through Ultramatics.

         Another almost certainly relevant folder that Defendants have concealed is ADS. ADS is

referenced in the First Amended Complaint, ¶ 33.f., as one of the HPS Copyrighted Materials

asserted in this case. The contents of this folder are likely directly relevant to the creation of the

copyrighted work as well as the scope of the infringing activities. Another example of a potentially

important folder is MS_INBOX_Archive.mbox, which is a folder in which email archive files are

typically stored. Ex. B (Brown Supp. Decl.), ¶ 14. Of course, any of these excluded folders may

have relevant information. To the extent that defendants have used HPS code, trade secrets, and

copyrighted materials to further their other business activities, as alleged in the Complaint, the

other folders are also very likely to contain evidence related to the scope of defendants’



                                                 14
52101203;1
misappropriation and infringement.       To HPS’s knowledge, Kutsomarkos did not produce

documents from these folders and instead turned over the Laptop to defendant Rakesh Dixit, with

or without knowledge of her attorney Shyamie Dixit, and defendant Rakesh Dixit then wiped files

from the Laptop drive. Moreover, even for the folders from which Kutsomarkos did produce

documents, those self-collected documents may have been carefully selected and the damaging

documents deleted. Owing to the spoliation, there is no way to be sure.

         Moreover, neither the September Backup nor the October Backup contain artifact files that

would show what files were deleted prior to the Backups. Ex. B, ¶ 15. For example, the .fseventsd

files were excluded from the Backups. Id. Forensically, the “.fseventsd” file/folder is important

because it logs detailed information about historical file system activity. Id. This activity

information includes, but is not limited to: logging the names and locations of any file, folder, or

external device that is created, removed, moved to the trash, modified, renamed, or has its

permissions changed. Id. The “.fseventsd” file/folder will also log and display information for

user profile activity, browser activity, download activity, device connection/mounting activity,

email activity, and DropBox activity. Id.

         In sum, the September Backup and October Backup contain select folders that Defendants

decided that they would permit HPS to see. They do not contain several folders relevant to this

litigation. They do not contain artifact files that would show what files were deleted or otherwise

moved prior to the creation of the September Backup and October Backup. Because Defendants

bricked the Laptop, the content of these folders and the Defendants’ activities on the Laptop

will forever remain inaccessible and effectively destroyed. We can assume from their conduct

that these actions were taken to cover their trail of deception, misappropriation, infringement, and

discovery abuse.



                                                15
52101203;1
II.      STANDARD OF LAW

         A court may award sanctions pursuant to its inherent authority. People for the Ethical

Treatment of Animals v. Dade City’s Wild Things, 2018 U.S. Dist. LEXIS 8761, at *2 (M.D. Fla.,

Jan. 19, 2018). “Courts have the inherent authority to control the proceedings before them, which

includes the authority to impose ‘reasonable and appropriate’ sanctions.” Martin v. Automobili

Lamborghini Exclusive, Inc., 307 F.3d 1332, 1335 (11th Cir. 2002) (citations omitted).

         Federal Rule of Civil Procedure 37 provides that a court shall award sanctions, up to and

including default judgment against a disobedient party, if that party (1) fails to comply with

discovery orders or (2) fails to preserve electronically stored information (“ESI”). See Fed. R.

Civ. P. 37(b)(2)(A)(vi) and 37(e)(2)(C).

         The intent behind Rule 37 sanctions is both “to penalize those whose conduct may be

deemed to warrant such a sanction, [and] to deter those who might be tempted to such conduct in

the absence of such a deterrent.” Taser Int’l, Inc. v. Phazzer Elecs., Inc., No. 6:16-cv-366, 2017

WL 3584906 (M.D. Fla. July 21, 2017), Aff’d, Phazzer Elecs., Inc. v. Taser Int’l, Inc., 754 F.

App’x 955 (Fed. Cir. 2018) (citing Roadway Exp., Inc. v. Piper, 447 U.S. 752, 763-64 (1980).

This deterrence is necessary because “it is not the court’s function to drag a party kicking and

screaming through discovery.” Taser, at *2 (citing Telectron, Inc. v. Overhead Door Corp., 116

F.R.D. 107, 134 (S.D. Fla. 1987)). Defendants’ egregious conduct satisfies either prong.

         A. Egregious Discovery Misconduct; Repeated and Ongoing Failures to Obey Court
            Orders as Grounds for Default Judgment under Rule 37(b)

         Courts enjoy broad discretion to fashion appropriate sanctions, including default

judgment, for discovery order violations. See, e.g., Malautea v. Suzuki Motor Co., Ltd., 987 F.2d

1536, 1542 (11th Cir. 1993) (upholding default judgment as proper when defendant repeatedly

failed to comply with discovery orders). When the court finds that less drastic sanctions would


                                                 16
52101203;1
be ineffective, “Rule 37 does not require the vain gesture of first imposing those ineffective

lesser sanctions.” Malautea, 987 F.2d at 1544; see also Bank of Mong. v. M&P Global Fin.

Servs., 2010 U.S. Dist. LEXIS 151804 (S.D. Fla. 2010) (entering default judgment after repeated

violations of court discovery orders and when repeated impositions of monetary sanctions have

failed to make defendants willing to comply).

          In this case, the threat of, and issuance of severe monetary sanctions, over $70,000 in

costs and fees once the award from Dkt. 258 is added, has done absolutely nothing to deter

defendants. If anything, defendants have doubled down on their obstruction and duplicity. The

Court acknowledged that “monetary sanctions is what the Court commonly issues, but when

those aren't being complied with, when discovery orders aren't being complied with, you get to

the point where you're leaving the Court with no other choice.” Hearing Tr., Jan. 24, 2020, at

88:4-8.

                 1.      Default is the Appropriate Remedy For Egregious Discovery
                         Misconduct; Repeated and Ongoing Failures to Obey Court Orders

          Default judgment is appropriate when a party’s failure to comply with its discovery

obligations is due to willfulness, bad faith or fault. Phipps v. Blakeney, 8 F.3d 788, 790 (11th Cir.

1993) (citing National Hockey League v. Metro. Hockey Club, Inc., 427 U.S. 639 (1976)). Bad

faith may be found through “delaying or disrupting the litigation or hampering enforcement of a

court order.” Eagle Hosp. Physicians, LLC V. SRG Consulting, Inc., 561 F.3d 1298, 1306 (11th

Cir. 2009). Defendants’ conduct fits (and far exceeds) the fact pattern of cases in which Courts

have issued default judgments. As detailed above, Defendants’ discovery abuses are egregious.

Defendants have at least a dozen outstanding violations of Court Orders (without double or triple

counting multiple violations of the same order). Moreover, Defendants lied, repeatedly, under

oath about the existence and nature of the September Backup and October Backup.


                                                  17
52101203;1
                2.     Defendants’ Willful Repeated and Ongoing Failure to Comply with
                       Court Discovery Orders Warrants Default Judgment

         Bank of Mongolia is instructive and has many parallels to the present case. U.S. Dist.

LEXIS 151804. In the Bank of Mongolia case, the defendants repeatedly disregarded court orders

compelling responses to the plaintiff’s requests for discovery. Id. at 16. In this case, the defendants

are currently in violation of at least one dozen orders. See Section I-A, supra. Similar to the

present case, the Bank of Mongolia defendants also repeatedly lied under oath about the number

of computers and email accounts that could contain relevant documents. Id. at 9. The Bank of

Mongolia defendants then agreed, as a sanction, to pay for the computer experts required to obtain

the documents, but then failed to provide payment, pleading poverty. Id. at 20. In this case, the

defendants simply refuse to pay any sanction or even confer on the matter. See Section I-A, supra.

         The court found these actions to be indicative of willful non-compliance and to exhibit

sufficient bad faith to warrant entry of default judgment. Id. at 21. Further, the Court found that

“[t]hese defendants also have demonstrated that the repeated imposition of monetary sanctions has

failed to make them willing to comply with Court Orders, including paying the sanctions award.”

Id. Accordingly, the magistrate judge recommended, and the Court entered, default judgment

against the defendants.

         In much the same manner as in Bank of Mongolia, the instant defendants have likewise

repeatedly disregarded this Court’s discovery orders. The Defendants’ most recent disregard of

this Court’s discovery orders illuminates the Defendants’ willfulness in that the Defendants chose

to disregard the January 28 order requiring compliance with all pending discovery orders by

February 21 – after multiple chances and fair warning. Dkt. 258. Their willfulness is particularly

evident in that they failed to comply, despite the discovery order (Dkt. 258) being expressly

characterized as the “one final opportunity to comply with numerous discovery orders prior to


                                                  18
52101203;1
fashioning appropriate sanctions, including possibly recommending case-dispositive sanctions,”

Dkt. 257; see also Hearing Tr., Jan. 23, 2020, at 87:24-88:19, 94:13-96:9. In the light of such

threats by the Court, the Defendants’ obstinate refusal to comply with the January 28 order (Dkt.

258) showcases their willful non-compliance and exhibits ample bad faith to warrant entry of

default judgment.

         This Court recently entered defendant judgment against defendants in a similar, but less

egregious, case of discovery obfuscation and obstruction. Taser Int’l, Inc. v. Phazzer Elecs.,

Inc., No. 6:16-cv-366, 2017 WL 3584906 (M.D. Fla. July 21, 2017) Aff’d, Phazzer Elecs., Inc. v.

Taser Int’l, Inc., 754 F. App’x 955 (Fed. Cir. 2018). In Taser, the Defendant similarly refused to

participate in discovery and used a variety of creative strategies to delay the case. Id. This Court

then issued an order compelling the Defendants to participate in discovery, and expressly

warning them that failure to comply with that order may result in entry of default judgment. Id.

The Defendant subsequently failed to comply with that order. The Court found that “it appears

that Phazzer, with the assistance of its counsel, is attempting in bad faith to further delay this

litigation.” Id. at *2. This Court then entered default judgment against the Defendants (also

awarding treble damages and attorney’s fees).

         In much the same manner, the current Defendants have willfully, and in bad faith, failed

to comply with this Court’s various orders. Again, like the order in Taser, the January 28th

orders in this case expressly warn the Defendants that failure to comply with all of the

outstanding discovery orders may result in entry of default judgment. Dkt. 257, 258; see also

Hearing Tr., Jan. 24, 2020, at 87:24-88:19, 94:13-96:9. Defendants’ failure once again to

comply with the orders by the February 21 deadline (the “one final opportunity”), particularly in

light of these warnings, shows a willful disregard for this Court’s orders. Combined with

Defendants’ numerous other delay tactics and evidence of spoliation, this Court should rely on

                                                    19
52101203;1
its holding in Taser (which was affirmed by the Federal Circuit) to find that the Defendants’

actions are at least as egregious as in Taser and likewise warrant entry of Default Judgment.

                3.      The Defendants’ Willful Failure to Appoint New Counsel and
                        Unwillingness to Work With Their Current Counsel Warrants
                        Default Judgment.

         The Dixit Defendants have acted willfully and in bad faith by undermining the counsel that

they selected as permanent lead counsel. See Dkt. 236 (“Emergency Motion for Withdrawal”).

Showing plainly his motive to disrupt and circumvent the Court’s order (Dkt. 141), the Dixit

Defendants instructed Mr. Deese to “make the position with the court that all actions, including

the handing over of any personal items of mine [i.e., the Kutsomarkos Laptop and hard drive], are

suspended, while you move to withdraw, by your own decision, and I retain replacement counsel.”

Dkt. 236.

         Still to date, the Dixit Defendants have failed to appoint substitute counsel, but yet refuse

to work with their appointed permanent lead counsel in willful violation of this Court’s Order.

Dkt. 141. Indeed, the Dixit Defendants are playing the same game that led to the Court’s order

requiring them to appoint “permanent lead counsel.” Because the corporate defendants cannot

proceed without counsel, see Local Rule 2.03(e), M.D. Fla., yet refuse to work with or replace

their current counsel, the corporate defendants are in essence left without counsel.4

         Dixit Defendants’ willful failure to comply with this Court’s order (Dkt. 141) to work with

their appointed permanent lead counsel is made in bad faith to further delay these proceedings. As

such, this case is essentially at a standstill while the Dixit Defendants attempt to hold this Court



4
  Dixit’s willful failure to work with his appointed permanent counsel, and failure to appoint any
replacement counsel, is tantamount to the corporate Dixit Defendants operating without counsel,
a situation this court has warned could result in severe consequences such as entry of a clerk’s
default. Hearing Tr., Jan. 24, 2020, at 95:4-10.


                                                  20
52101203;1
hostage with their actions (or inaction) regarding its counsel. The Court is left with no recourse

but to enter default judgment. Lesser sanctions have failed, and will continue to fail to move the

Dixit Defendants to comply with this Court’s orders, or to make any progress in the case, leaving

default judgment as the only appropriate sanction here.5

         B. Spoliation as Grounds for Default Judgment under Rule 37(e)

         “Spoliation is the destruction or significant alteration of evidence, or the failure to preserve

property for another's use as evidence in pending or reasonably foreseeable litigation.” Graff v.

Baja Marine Corp., 310 Fed.Appx. 298, 301 (11th Cir. 2009) (citing West v. Goodyear Tire &

Rubber Co., 167 F.3d 776, 779 (2d Cir. 1999)); see also Swofford v. Eslinger, 671 F. Supp. 2d

1274, 1279-80 (M.D. FL 2009). Sanctions for spoliation of evidence are “intended to prevent

unfair prejudice to litigators and to insure the integrity of the discovery process.” Flury v. Daimler

Chrysler Corp., 427 F.3d 939, 944 (11th Cir. 2005), cert. denied, 548 U.S. 903 (2006).

         “Sanctions may be imposed against a litigant who is on notice that documents and

information in its possession are relevant to litigation, or potential litigation, or are reasonably

calculated to lead to the discovery of admissible evidence, and destroys such documents and

information.” Advantor Sys. Corp. v. DRS Tech. Servs., 6:14-cv-533-Orl-31DAB, 2015 U.S. Dist.

LEXIS 9721, at *17 (M.D. Fla. Jan. 28, 2015)(citations omitted). Default judgment should be

exercised when there is a showing of bad faith and when lesser sanctions will not suffice. See

Flury, 427 F.3d at 944-45. “The appropriate sanction when a party fails to preserve evidence in

its custody depends on the willfulness or bad faith of the party responsible.” Id. Courts do not

hesitate to find that the use of password protection to obstruct discovery of relevant evidence –



5
 Indeed, this Court recognizes that the corporate Dixit Defendants’ failure to appoint new
counsel by the February 25th hearing would place them in default posture. Hearing Tr., Jan. 24,
2020, at 95:4-10.

                                                   21
52101203;1
particularly after court orders to produce such documents – is bad faith. Wyndham Vacation

Ownership, Inc. et al v. American Consumer Credit, LLC et al, 9-18-cv-80095, U.S. Dist. LEXIS

149624, at *14 (S.D. Fla. Aug. 30, 2019). In these same circumstances, courts have not hesitated

to enter default in such situations. Id.

             All Defendants engaged in the acts of spoliation. After self-selecting and producing a

limited set of documents (and excluding folders such as Ultramatics, ADS, backup emails, etc.),

Kutsomarkos testified that she gave the Laptop to Rak Dixit, assuming that it would be “wiped”.

Ex. C, 16:9-17:12. When the risk of spoliation came to light, HPS’ counsel immediately contacted

all of Defendants’ counsel and indicated that Defendants had apparently failed to preserve

documents, and specifically warned them that “it should go without saying that your clients and

you must not tamper with either the Kutsomarkos or Knowmentum laptops or hardware in any

way so as to preserve them in their current conditions.” See Ex. E (Email from Fernandez to S.

Dixit and Deese, Sept. 17, 2019).

         True to Kutsomarkos’ understanding and HPS’s concerns, Rak Dixit took the Laptop and

rendered it inaccessible. See Section I.B,1, supra. The partial and misleading September Backup

and October Backup were created to conceal relevant folders, and then the Laptop was bricked to

cover Defendants’ tracks. Dixit then repeatedly misled this Court and HPS, including by stating

that he had made a mirror image backup. Hearing Tr., Jan. 24, 2020, at 41:12-19. Critically, the

backups exclude any artifact files that would allow HPS to determine what activities took place on

the Laptop prior to it being rendered inaccessible. See Section I.B.2.c., supra.

         Defendants’ conduct is not a comedy of mishaps and errors. The carefully curated October

Backup that excluded significant files and folders was created at the same time Dixit rendered the

Laptop permanently inaccessible. It would be naïve to assume those events happened on the same



                                                  22
52101203;1
day coincidentally. As Kutsomarkos admitted, these were calculated activities, planned prior to

the September 11, 2019 deposition. Ex. C, 16:9-17:12. All Defendants are culpable. There is

simply no reason to believe that HPS has received critical evidence relevant to its case, and every

reason to believe that Defendants have executed a plan to keep that evidence from HPS. As

detailed above, the excluded folders are certain to include not just relevant, but critical, evidence

to HPS’s case. See pp. 14-15, supra.

         The Southern District of Florida case Wyndham is instructive here. Wyndham, 2019 U.S.

Dist. LEXIS 149624. In Wyndham, the court entered a default judgement for spoliation of ESI

under Rule 37(e) (separately and in addition to default judgement for failure to comply with

discovery orders under Rule 37(b)). Id. at 19. In entering this judgment, the Court found that the

defendant had notice of the requirement to preserve the ESI, but lost the ESI because it failed to

take reasonable steps to preserve it. Id. at 17. For example, the Wyndham defendants gave away

their computers after this lawsuit was initiated, and documents previously stored in the cloud

were deleted and could not be recovered or replaced. Id. The Court found that the defendant

knowingly and unreasonably failed to preserve ESI and had acted in bad faith. The Court also

found that the plaintiff was greatly prejudiced by the loss of ESI as it was unable to review the

core evidence regarding claims of fraud and deception that are at the heart of the matter.

         The Defendant had, willfully and in bad faith, repeatedly failed to comply with Orders

directed to Plaintiff’s discovery requests and had failed to preserve ESI. The Court found that

default judgment was appropriate and that lesser sanctions would be insufficient.

         Here, like in Wyndham, it is apparent that Dixit failed to take reasonable steps to prevent

the loss of ESI, particularly with regard to the entire image of the data on the laptop. In fact, as

discussed above, this case is more egregious, as Dixit intentionally sabotaged these efforts by



                                                  23
52101203;1
“bricking” the laptop. In much the same way, Dixit testified that, as matter of routine, he always

password protects devices with any data on them: “Well, I'm not sure what normal other people's

practice is, but mine is if I have any data on a computer or a drive, I always secure it with a

password.” Hearing Tr., Jan. 24, 2020, at 19:1-4. However, Dixit failed to apply any passwords

to the other two drives that have been produced (the October backup and the September backup),

demonstrating that he obviously was only concerned about HPS being able to access the Laptop.

         Like the Court in Wyndham, this Court should afford Defendants’ testimony in these

regards no weight, and instead find that Dixit engaged in intentional spoliation efforts to

withhold and destroy relevant ESI on the laptop by “bricking” the laptop. Accordingly, like the

Wyndham court, this Court should find Dixit’s actions to be executed in bad faith to deprive HPS

of this ESI. This Couth should therefore enter default judgment – a lesser sanction will not

remedy the injustice to HPS.

III.     CONCLUSION

         For the forgoing reasons, HPS respectfully submits that default judgment is the only

appropriate remedy. HPS requests that this Court enter default judgment on all claims and defenses

and award the relief requested in the First Amended Complaint.

                                 Local Rule 3.01(g) Certification

         Undersigned counsel certifies that Plaintiff’s counsel has attempted to confer with counsel

for the Defendants regarding this motion. Attorneys Deese and Dixit failed to respond.

Dated: February 24, 2020                       Respectfully submitted,

                                               By: Alejandro J. Fernandez
                                                Alejandro J. Fernandez
                                                Board Certified in Intellectual Property Law
                                                FL. Bar No.: 32221
                                                E-mail: alejandro.fernandez@akerman.com
                                                Stephen J. Leahu


                                                 24
52101203;1
                                                      Board Certified in Intellectual Property Law
                                                      FL. Bar No. 54037
                                                      E-mail: stephen.leahu@akerman.com
                                                      Akerman LLP
                                                      401 E. Jackson Street, Suite 1700
                                                      Tampa, FL 33602
                                                      Telephone No.: (813) 209-5055
                                                      Facsimile No.: (813) 218-5413

                                                      William H. Frankel (IL ARDC No. 3127933)
                                                      Admitted Pro Hac Vice
                                                      Andrew J. Avsec (IL ARDC No. 6292313)
                                                      Admitted Pro Hac Vice
                                                      BRINKS GILSON & LIONE, P.C.
                                                      NBC Tower, Suite 3600
                                                      455 N. Cityfront Plaza Drive
                                                      Chicago, Illinois 60611
                                                      Email: wfrankel@brinksgilson.com
                                                      Email: aavsec@brinksgilson.com
                                                      Telephone No. (312) 321-4200
                                                      Telefacsimile No. (312) 321-4299

                                                      Counsel for Plaintiff

                                 CERTIFICATE OF SERVICE


         I HEREBY certify that on February 24, 2020, a true and correct copy of the foregoing

was electronically filed with the Clerk of the Court via the CM/ECF system which transmitted it

via electronic mail to all counsel of record.

                                                By:       Alejandro J. Fernandez
                                                      Alejandro J. Fernandez
                                                      Board Certified in Intellectual Property Law
                                                      FL. Bar No.: 32221
                                                      E-mail: alejandro.fernandez@akerman.com
                                                      Stephen J. Leahu
                                                      Board Certified in Intellectual Property Law
                                                      FL. Bar No. 54037
                                                      E-mail: stephen.leahu@akerman.com
                                                      Akerman LLP
                                                      401 E. Jackson Street, Suite 1700
                                                      Tampa, FL 33602
                                                      Telephone No.: (813) 209-5055
                                                      Facsimile No.: (813) 218-5413

                                                      25
52101203;1
